Title: To James Madison from James Main, 9 February 1808
From: Main, James
To: Madison, James



Sir
NewYork 9th. Feby. 1808

Please receive herewith the first six numbers of the Sunday Monitor, a paper commenced here under my direction: I trust if you find it possesses any degree of merit, that your patronage & that of your friends will be extended to our infant establishment.  Venerating your talents & principles of moral & Political conduct, I have the honor to be, Sir Your Mo: Obe. Hle. Servt.

James Main

